341 S.W.3d 142 (2011)
STATE of Missouri, Respondent,
v.
Keith KELLY, Appellant.
No. ED 94852.
Missouri Court of Appeals, Eastern District, Division Five.
April 26, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2011.
Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Keith Kelly ("Defendant") appeals the judgment of the Circuit Court of the City of St. Louis entered after a jury found him guilty of stealing over $500 and seconddegree property damage. Defendant first contends that the trial court abused its discretion in: (1) denying his motion to dismiss for intentional destruction of exculpatory evidence; and (2) in the alternative, overruling his objection to exclude witnesses' testimony identifying Defendant from a video surveillance tape. Second, Defendant argues that the trial court abused its discretion when it sustained the State's motion in limine preventing him from impeaching a State's witness.
*143 We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not abuse its discretion in denying Defendant's motions to dismiss for intention destruction of exculpatory evidence, denying Defendant's motion to exclude witnesses' testimony regarding the surveillance tape, and sustaining the State's motion preventing Defendant from impeaching the State's witness. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).